                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ADRIAN ADAM TARKINGTON,                            )
                                                   )
       Petitioner,                                 )
                                                   )
v.                                                 )       Case No. CIV-18-632-SLP
                                                   )
JIMMY MARTIN, Warden,                              )
                                                   )
       Respondent.                                 )


                                         ORDER

       Petitioner, Adrian Adam Tarkington, appearing pro se, filed this action pursuant to

28 U.S.C. § 2254 for a writ of habeas corpus. He challenges the constitutionality of his

state court conviction and sentence in Case No. CF-2012-7249, District Court of Oklahoma

County, State of Oklahoma.

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), this matter was referred for initial

proceedings to United States Magistrate Judge Suzanne Mitchell, who issued a Report and

Recommendation [Doc. No. 15] finding Respondent’s motion to dismiss the Petition

should be granted on grounds the Petition is untimely filed under the Antiterrorism and

Effective Death Penalty Act (AEDPA), 28 U.S.C. § 2244(d)(1)(A), and that Petitioner is

not entitled to statutory or equitable tolling of the limitations period.

       Petitioner timely objected to the Report and Recommendation [Doc. No. 16].

Petitioner does not dispute that his conviction became final on February 15, 2016 and the

one-year limitations period expired on February 16, 2017. See R&R at 3; Obj. at 2.
Therefore, absent any tolling of the limitations period, his Petition [Doc. No. 1] filed on

June 21, 2018 is untimely.1

       Petitioner claims he is entitled to “[s]tatutory and/or equitable tolling” for the time

period November 22, 2016 through October 27, 2017. Obj. at 3.2 He points to an

application for post-conviction relief filed in his state-court action on November 10, 2016.

Specifically, he argues that the State moved to strike his application on November 14, 2016

but the state district court did not rule on the State’s motion until eleven months later on

October 27, 2017. Id. Petitioner identifies the efforts he took to obtain a ruling from the

state district court to include: a letter of inquiry dated June 7, 2017; a petition for a motion

hearing dated July 19, 2017; and two petitions for writ of mandamus filed before the

Oklahoma Court of Criminal Appeals (OCCA) dated September 12, 2017 and October 4,

2017. Id. He argues that not until the OCCA granted mandamus relief on October 25,

2017 was he able to obtain a ruling from the state district court on October 27, 2017. Id.

       Petitioner acknowledges, nonetheless, that the state district court granted the State’s

motion to strike his post-conviction application. Id. The record establishes the post-




11
  As Magistrate Judge Mitchell noted, pursuant to the prison mailbox rule, the Court deems the
Petition filed on June 21, 2018, the day Petitioner signed the Petition and placed it in the prison
mailing system, even though it was received and file-stamped in this Court on June 27, 2018. See
R&R at 3, n. 4.
2
  As set forth in Respondent’s Brief in Support of Motion to Dismiss [Doc. No. 13], Petitioner also
filed a motion for judicial review in state court but that motion was untimely filed pursuant to
Okla. Stat. tit. 22, § 982a and, therefore, did not operate to statutorily toll the limitations period.
See 28 U.S.C. § 2244(d)(2). Petitioner did not raise this issue in responding to the Motion to
Dismiss or in objecting to the Report and Recommendation and, therefore, has waived any
arguments related thereto.

                                                  2
conviction application exceeded the page limitations established by the state court’s local

rules and Petitioner had not been granted prior permission to exceed the page limitation.3

See Levering v. Dowling, 721 F. App’x 783, 787 (10th Cir. 2018) (finding a post-conviction

application filed in Oklahoma district court and stricken based on State’s motion that

application exceeded page limitations of Local Rule 37, was not a properly filed application

and did not trigger statutory tolling). As Judge Mitchell found, Petitioner is not entitled

to statutory tolling because his post-conviction application was not “properly filed.” See

R&R at 4 (citing 28 U.S.C. § 2244(d)(2)); see also id. at 6. The Court concurs with

Magistrate Judge Mitchell’s finding that the state post-conviction application was not

properly filed and, therefore, that statutory tolling is not available to Petitioner. See R&R

at 4-6.

          In his Objection, Petitioner relies on a second post-conviction application filed

November 6, 2017, as grounds for statutory tolling. See Obj. at 4. But the statute of

limitations period had already expired by that time and, therefore, this second application

could not toll the limitations period. Clark v. Oklahoma, 468 F.3d 711, 714 (10th Cir.

2006) (“Only state petitions for post-conviction relief filed within the one year allowed by

AEDPA will toll the statute of limitations.”).




3
 Specifically, the state district court found Petitioner’s application for post-conviction relief did
not comply with the page-limitation requirements of Rule 37 of the Rules of the District Court,
Seventh Judicial District. See Order [Doc. No. 13-4].


                                                 3
       Petitioner appears to primarily rely upon equitable tolling as the basis for his

objection to the Report and Recommendation. Pointing to the state district court’s delay

in ruling upon the State’s motion to strike, Petitioner argues he “did not have the

opportunity to correct any problems, issues or error pertaining to his November 10, 2016

filing of his application for post-conviction relief in a timely manner.”         Obj. at 3.

According to Petitioner, “[t]he District Court’s delay in making and filing its ruling

concerning the State’s motion to strike did indeed prevent and/or prohibit the Petitioner

from refiling a proper application for post-conviction relief in a timely manner.” Id.

       Magistrate Judge Mitchell addressed this argument in the Report and

Recommendation but deemed the state court’s delayed ruling did not constitute an

“‘uncontrollable circumstance [that] prevent[ed Petitioner] from timely filing . . . .’” R&R

at 8 (quoting Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000)). As Magistrate Judge

Mitchell found, “[t]he state district judge did nothing to prevent or prohibit Petitioner from

properly filing an application for post-conviction relief” as “[i]t was always within

Petitioner’s control to file a post-conviction application that complied with the applicable

state district court rule.” Id. at 8-9.

       The Court agrees. Additionally, the Court finds Petitioner did not act with requisite

diligence before the state district court. Cf. Gibson, 232 F.3d at 808 (“Equitable tolling

would be appropriate . . . when a prisoner actively pursues judicial remedies but files a

defective pleading during the statutory period.”). Petitioner offers no explanation as to

why he waited seven months after the filing of his state post-conviction motion (and four



                                              4
months after the expiration of § 2244(d)(1)(A)’s one-year limitations period) to make any

inquiry before the state court as to the status of his post-conviction proceedings.

       Although Petitioner thereafter undertook various efforts before the state courts to

address the status of his state post-conviction proceedings, those efforts are insufficient to

demonstrate both his diligence in pursuing state post-conviction relief and that

extraordinary circumstances exist to support equitable tolling. As stated, the actions of the

state district court did not prevent Plaintiff from filing a proper state-court application for

post-conviction relief. Notably, Petitioner not only knew at the outset that his application

exceeded the page limitation, he also knew that just four days after he filed his application,

the State moved to strike it.4

       Moreover, Petitioner could have filed a protective petition for federal habeas relief

in this Court during the pendency of his state post-conviction proceedings if he were

concerned his state court application might not toll the one-year limitations period. See



4
  In Gibson, the Tenth Circuit cited Irwin v. Dep’t. of Veterans Affairs, 498 U.S. 89, 96 (1990) as
support for the proposition that equitable tolling may be appropriate based on a defective filing.
Gibson, 232 F.3d at 808. In Irwin, the Supreme Court cited its own precedent for examples of
when a defective filing would warrant equitable tolling (albeit outside the context of the AEDPA).
Irwin, 489 U.S. at 96 n. 3. Those “defective filings” included: (1) a complaint timely filed but in
the wrong court; and (2) a timely filed defective class action complaint which tolled the limitations
period as to individual claims. Id. Subsequent to Gibson, in Burger v. Scott, 317 F.3d 1133, 1142
(10th Cir. 2003), the Tenth Circuit again addressed circumstances which might justify equitable
tolling based upon a defective filing. In Burger, the court also referenced a complaint timely filed
but in the wrong court as one example and, as another example, it noted equitable tolling may be
applied “where a court has led a particular plaintiff to believe that he or she had done all that is
required under the circumstances.” Id. at 1143 (citations omitted). The circumstances at issue
here are distinguishable. Petitioner’s own filings demonstrate that he was aware, at the outset, that
his post-conviction application was defective and that he had not obtained prior permission from
the state district court as required by its local rules.


                                                 5
Pace v. DeGuglielmo, 544 U.S. 408, 416 (2005); Jones, 762 F.3d at 1181. Petitioner did

not, however, choose this course of action.          Under these circumstances, the Court,

concludes that equitable tolling of the limitations period is not warranted and the Petition

is untimely filed under 28 U.S.C. § 2244(d)(1)(A).5

       As a final matter, the Court addresses Plaintiff’s Motion for Appointment of

Counsel [Doc. No. 7]. Where, as here, no evidentiary hearing is required, there is no right

to the appointment of counsel in a § 2254 proceeding and whether to appoint counsel is left

to the Court’s discretion. See Swazo v. Wyoming Dep’t of Corrs. State Penitentiary

Warden, 23 F.3d 332, 333 (10th Cir. 1994); 28 U.S.C. § 2254(e)(2). Petitioner claims he

is financially unable to afford counsel, the issues raised in the case are complex, he has

limited knowledge of the law and his access to legal materials is limited. Petitioner has

failed to demonstrate appointment of counsel is necessary. The issue of the timeliness of

the Petition is not complex and Petitioner has amply demonstrated his ability to address the

factual and legal issues attendant thereto.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

15] is ADOPTED and Respondent’s Motion to Dismiss [Doc. Nos. 12-13] is GRANTED.

The action is dismissed with prejudice as untimely pursuant to 28 U.S.C. § 2244(d)(1)(A).

A separate judgment shall be entered accordingly.




5
  Petitioner includes in his Objection a cryptic one-sentence statement that he “does also hereby
claim actual innocence.” Obj. at 4. But Petitioner did not raise actual innocence in responding to
the motion to dismiss and the issue is otherwise wholly undeveloped. Therefore, the Court finds
actual innocence is not grounds for overcoming the statute of limitations bar.

                                                6
       IT IS FURTHER ORDERED that Petitioner’s Motion for Appointment of Counsel

[Doc. No. 7] be DENIED.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (COA) when

it enters a final order adverse to a petitioner. A COA may issue only upon “a substantial

showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). When the

district court dismisses a habeas petition on procedural grounds, the petitioner must make

this showing by demonstrating both “[1] that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and [2] that

jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court finds that

reasonable jurists would not debate the correctness of the Court’s determinations that the

Petition is time-barred and that Petitioner has not demonstrated any circumstances excusing

the untimeliness of his Petition. The Court therefore denies a certificate of appealability.

       IT IS SO ORDERED this 26th day of February, 2019.




                                              7
